Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6, 8-17 and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a portable electronic device (PED) comprising a display, the PED configured to communicate with a master control panel (MCP) that controls a cargo handling system; a portable control panel (PCP) comprising: an interface configured to couple the PED; one or more dedicated physical input selection devices; a directional controller; one or more orientation indicator displays, wherein each of the one or more orientation indicator displays are configured to be updated based at least in part on orientation information associated with the cargo handling system, PCP, and/or PED, wherein the display is configured to display zone information, heading information of an aircraft including the cargo handling system, and equipment present in the respective zone, wherein the equipment is aligned with the aircraft heading and in combination with all other claimed elements and in combination with all other claimed elements of independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174